Per Curiam:
This action was brought to recover $189 for board alleged to have been furnished by the plaintiff to Mrs. Anna M. E. Detmers, the testatrix of the defendants, The case was tried before a referee, who decided against the claim, and from the judgraenfc entered upon his report the plaintiff has. appealed. The record contains no exceptions to the findings of fact or law. The appellant, therefore, has no standing to question their correctness in this court. (Millar v. Larmer, 85 Hun, 313.) There are six exceptians by the plaintiff to rulings of the referee upon questions of evidence, but none of these discloses any error. Notwithstanding the absence of any exception to the decision we have carefully gone over the evidence and are of the opinion that it fully sustains the referee's conclusion. The judgment must be affirmed. All concurred.